19-1510 (L)
     Rivera-Lopez v. Garland
                                                                             BIA
                                                                     A200 814 696

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of April, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   LUCILA DEL CARMEN RIVERA-LOPEZ,
14            Petitioner,
15
16                     v.                                19-1510 (L),
17                                                       19-4347 (Con)
18                                                       NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                      Daniel G. Anna, Esq., Anna &
25                                        Anna, P.C., Media, PA.
26
27   FOR RESPONDENT:                      Joseph H. Hunt, Assistant Attorney
28                                        General; Cindy S. Ferrier,
 1                               Assistant Director; Joseph A.
 2                               O’Connell, Attorney, Office of
 3                               Immigration Litigation, Civil
 4                               Division, United States Department
 5                               of Justice, Washington, DC.

 6         UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petitions are DENIED.

9          Petitioner Lucila Del Carmen Rivera-Lopez, a native and

10   citizen of El Salvador, seeks review of April 23, 2019, and

11   November 29, 2019, BIA decisions denying her motions to

12   reopen.    In re Lucila Del Carmen Rivera-Lopez, No. A200 814

13   696 (B.I.A. Apr. 23, 2019 & Nov. 29, 2019).           We assume the

14   parties’ familiarity with the underlying facts and procedural

15   history.

16         We review the agency’s denial of a motion to reopen for

17   abuse of discretion but review any finding regarding changed

18   country conditions for substantial evidence.          See Jian Hui

19   Shao v. Mukasey, 546 F.3d 138, 168–69 (2d Cir. 2008).            “An

20   abuse of discretion may be found in those circumstances where

21   the   [BIA’s]   decision   provides   no   rational    explanation,

22   inexplicably departs from established policies, is devoid of

23   any   reasoning,   or   contains   only    summary   or   conclusory

24   statements; that is to say, where the [BIA] has acted in an
                                  2
 1   arbitrary or capricious manner.”        Ke Zhen Zhao v. U.S. Dep’t

 2   of Justice, 265 F.3d 83, 93 (2d Cir. 2001) (internal citations

 3   omitted).

 4       An alien seeking to reopen proceedings to apply for new

 5   relief may file one motion to reopen no later than 90 days

 6   after the date on which the final administrative decision was

 7   rendered.       8 U.S.C.    § 1229a(c)(7)(A),        (C)(i);   8 C.F.R.

 8   § 1003.2(c)(2).        Rivera-Lopez’s   July    2018    and    May   2019

 9   motions to reopen were untimely because she filed them more

10   than 90 days after the BIA’s June 2015 decision affirming her

11   removal order.

12       However, there are exceptions to the filing deadline.              A

13   showing of ineffective assistance of counsel may equitably

14   toll the filing period.         Rashid v. Mukasey, 533 F.3d 127,

15   130–31   (2d   Cir.    2008).    Moreover,     the   time   and   number

16   limitations do not apply if reopening is sought to apply for

17   asylum and the motion is “based on changed country conditions

18   arising in the country of nationality or the country to which

19   removal has been ordered, if such evidence is material and

20   was not available and would not have been discovered or

21   presented      at     the   previous    proceeding.”           8 U.S.C.


                                       3
 1   § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

 2   The BIA did not abuse its discretion in declining to reopen

 3   based on these two exceptions.

 4         First, Rivera-Lopez did not file a complaint against her

 5   former attorney and thus failed to comply with the procedural

 6   requirements for an ineffective assistance claim set forth

 7   in Matter of Lozada, 19 I. & N. Dec. 637 (B.I.A. 1988).                     See

 8   Twum v. INS, 411 F.3d 54, 59 (2d Cir. 2005).               “[A]n alien who

 9   has    failed    to     comply    substantially         with   the        Lozada

10   requirements in her motion to reopen before the BIA forfeits

11   her    ineffective      assistance       of   counsel     claim      in    this

12   Court.”    Jian Yun Zheng v. U.S. Dep’t of Justice, 409 F.3d

13   43, 47 (2d Cir. 2005).           Because this lack of compliance is

14   dispositive, we do not reach the BIA’s alternate conclusions

15   that Rivera-Lopez did not show prejudice or due diligence.

16   See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general

17   rule courts and agencies are not required to make findings on

18   issues the decision of which is unnecessary to the results

19   they reach.”).

20         Second, the BIA did not abuse its discretion in declining

21   to    reopen    based    on   changed     country   conditions.             “In


                                          4
 1   determining whether evidence accompanying a motion to reopen

 2   demonstrates a material change in country conditions that

 3   would justify reopening, [the BIA] compare[s] the evidence of

 4   country conditions submitted with the motion to those that

 5   existed at the time of the merits hearing below.”                 In re S-

 6   Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007).                 Rivera-Lopez

 7   argued that she merited reopening because gang members had

 8   been threatening her and her partner—a former police officer—

 9   since 2005, and she had received threats recently.                 The BIA

10   reasonably     concluded   that   this     evidence,     which    showed    a

11   continuation     of   conditions        since   before      Rivera-Lopez’s

12   removal proceedings began in 2010, did not reflect a material

13   change in conditions that would warrant reopening.                See id.

14       To the extent that Rivera-Lopez argues that conditions

15   have worsened for family members of former police officers,

16   her briefs to the BIA and this Court discuss only more recent

17   events and do not make the necessary comparison to conditions

18   before   her   2014   removal     order.        See   id.   at   253,   257.

19   Moreover, the evidence in the record does not reflect a

20   material change but rather reflects a continuation of the

21   gang violence she testified to at her 2014 hearing.                Because


                                         5
 1   a showing of changed conditions is necessary to excuse the

 2   untimely   filing,   we   do   not       reach   the   BIA’s   alternative

 3   determination that Rivera-Lopez did not establish her prima

 4   facie eligibility for asylum, withholding of removal, and

 5   protection under the Convention Against Torture.

 6       Rivera-Lopez’s remaining arguments fail. She did not

 7   exhaust her argument that her partner’s failure to timely

 8   disclose the gang’s threats against him was an exceptional

 9   circumstance warranting reopening.               See Lin Zhong v. U.S.

10   Dep’t of Justice, 480 F.3d 104, 117–25 (2d Cir. 2007) (holding

11   that we generally require petitioner to exhaust all issues

12   before the BIA).     Her challenge to the underlying adverse

13   credibility determination is not properly before us.                   See

14   Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (noting that we

15   are precluded from reviewing the underlying merits of an

16   asylum claim on a motion to reopen).             In sum, the BIA did not

17   abuse its discretion by denying the motions as untimely

18   because    Rivera-Lopez    did       not     satisfy     the    procedural

19   requirements for an ineffective assistance of counsel claim

20   or demonstrate a material change in conditions in El Salvador.

21   See 8 U.S.C. § 1229a(c)(7)(A), (C); Jian Yun Zheng, 409 F.3d


                                          6
1   at 47.

2       For the foregoing reasons, the petitions for review are

3   DENIED.   All pending motions and applications are DENIED and

4   stays VACATED.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe,
7                               Clerk of Court




                                  7